COLLIER, C. J.
It is conceded that, the action was well brought, and may be maintained, if there was such a memorandum made of the defendant’s bid, as is necessary to take a case out of the statute of frauds. The only conclusion that can be drawn from the evidence on this point, is, that Arnett was the deputy of the plaintiff below, who sold the land under the fieri facias; that immediately after the sale he noted upon a piece of paper, a description of the land, and stated thereon that the defendant was the purchaser, for the sum of two hundred and thirty-seven dollars. True, this does not appear in totidem verbis, but it is the inference of reason and law, from the statement of the witness, that he was acting as' deputy for the plaintiff, on that day, and he then made a memorandum in writing, of the sale. If this presumption is opposed to truth, it would have been very easy for the defendant, by a single inquiry addressed to the witness, to have caused a more full disclosure of the facts to be made. But as he had an opportunity of examining him, and the inquiry we have suggested would have occurred to every mind, if the inference from the testimony was false, he cannot now be heard to alledge, that the Court should not have assumed the fact, but that it should have been left to the jury, to say whether the memorandum was made at, or immediately after, the sale. [See Carson v. The Bank of the State, &c., 4 Ala. Rep. 148.] It would be trifling with justice, instead of promoting it, to permit a party to avail himself of such an advantage to the prejudice of his unsuspecting adversary. But the ruling of the Circuit Court need not be defended by this course of reasoning; for the evidence we have seen was entirely sufficient to support it. The judgment is consequently affirmed.